Citation Nr: 0001412	
Decision Date: 01/18/00    Archive Date: 01/27/00

DOCKET NO.  97-07 621	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office in Reno, 
Nevada


THE ISSUES

1.  Entitlement to an increased evaluation for urticaria, 
currently evaluated as 10 percent disabling.

2.  Entitlement to an increased evaluation for hiatal hernia 
with esophagitis, currently evaluated as 10 percent 
disabling.



REPRESENTATION

Appellant represented by:	Disabled American Veterans



WITNESS AT HEARINGS ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Suzie S. Gaston, Counsel


INTRODUCTION

The veteran had active military service from September 1963 
to August 1966 and from November 1966 to November 1984.  

This matter came before the Board of Veterans' Appeals 
(hereinafter Board) on appeal from a rating decision of 
December 1996, by the Reno, Nevada Regional Office (RO), 
which denied the veteran's claims of entitlement to increased 
ratings for his service-connected urticaria and hiatal hernia 
with esophagitis.  The notice of disagreement with this 
determination was received in January 1997.  The statement of 
the case was issued in January 1997.  The veteran's 
substantive appeal was received in February 1997.  The 
veteran appeared and offered testimony at a hearing before a 
hearing officer in Las Vegas, Nevada in October 1997.  A 
transcript of the hearing is of record.  A VA compensation 
examination was conducted in January 1998.  Additional VA 
treatment reports were received in August 1998.  A 
supplemental statement of the case was issued in August 1998.  
The appeal was received at the Board in August 1999.  

On September 7, 1999, the veteran appeared at the Las Vegas 
Ambulatory Care Center in Las Vegas, Nevada for a 
videoconference hearing before the undersigned Member of the 
Board in Washington, D.C.  A transcript of this hearing is 
also of record.  At his hearing, the veteran submitted 
additional evidence and waived his right to review by the RO.  

The veteran has been represented throughout his appeal by the 
Disabled American Veterans.  


REMAND

The veteran essentially contends that his conditions are more 
disabling than reflected by the current evaluations.  The 
veteran indicates that he occasionally experiences swelling 
and itching to the point that he is unable to put on his 
shoes; he states that his lip swells to the point that he 
appears so repugnant that he is unable to go out in public.  
The veteran further contends his hiatal hernia is more 
disabling than the 10 percent rating currently assigned.  The 
veteran indicates that he has daily symptoms that include 
heartburn, epigastric distress, pyrosis, and pain that 
radiates into his shoulders and back.  

At his personal hearing in September 1999, the veteran 
indicated that he had kept a diary of active urticaria over 
the past two years which reflected fairly frequent outbreaks, 
with lesions, itching, swelling and pain in the affected 
areas of his body.  The veteran indicated that he had had 
lesions on his feet, wrist, face and buttocks; he noted that 
when he had outbreaks on his face, he was unable to go out in 
public.  The veteran explained that he was a deputy for the 
county, and he occasionally missed work because of his 
condition.  The veteran reported that he was currently taking 
Hydroxyzine; however, he noted that the medication caused 
impaired judgment and he often becomes drowsy.  The veteran 
maintained that the repugnant nature of the outbreaks 
prevented him from working because he does not want to be 
seen that way and, when he takes the medication, he is not 
allowed to carry his gun; therefore, he has to miss work.  

The veteran also testified that he currently experienced acid 
reflux on a daily basis; he stated that the episodes consist 
of a burning sensation in the chest area all the way up to 
his throat.  The veteran indicated that his acid reflux was 
often accompanied by pain in his back and shoulders.  He 
stated that he was currently using over the counter 
medications to treat his condition.  The veteran reported 
that he had clinical visits every six months at the VA clinic 
in Las Vegas; he noted that his last visit was within the 
last 45 days.  The Board notes that VA medical records are 
deemed to be "constructively of record" in proceedings 
before the Board.  Bell v. Derwinski, 2 Vet. App. 611 (1992).  
The Board finds that all the veteran's VA treatment records 
should be obtained and added to the claims file.  

The veteran's claims for increased evaluations for his 
service-connected disorders are well-grounded.  38 U.S.C.A. 
§ 5107(a) (West 1991).  The United States Court of Appeals 
for Veterans Claims has held that, when a veteran claims that 
a service-connected disability has increased in severity, the 
claim is well grounded.  Proscelle v. Derwinski, 2 Vet. App. 
629 (1992).  VA has a duty to assist a claimant in the 
development of facts pertinent to his or her claim.  38 
U.S.C.A. § 5107(a) (West 1991); 38 C.F.R. § 3.103(a) (1999).  

A.  Entitlement to a rating in excess of 
10 percent for urticaria.

The Board notes that the RO evaluated the veteran's urticaria 
by analogy to eczema.  See 38 C.F.R. § 4.20 (1999).  Eczema 
is rated in accordance with the criteria set forth in 38 
C.F.R. § 4.118, Diagnostic Code 7806 (1999).  Where the 
urticaria is manifested by slight exfoliation, exudation, or 
itching, and is located on a nonexposed surface or small 
area, a zero percent rating is warranted.  Id.  Where it is 
manifested by exfoliation, exudation, or itching, and is 
located on an exposed surface or an extensive area, a 10 
percent rating is warranted.  Id.  Where it is manifested by 
constant exudation or itching with extensive lesions, or 
where there is marked disfigurement, a 30 percent rating is 
warranted.  Id.  The highest rating for eczema, 50 percent, 
is warranted where the condition is manifested by ulceration, 
or extensive exfoliation or crusting, and systemic or nervous 
manifestations, or where it is exceptionally repugnant.  Id.  

In the present case, the Board finds that the evidence of 
record leaves unanswered significant questions relating to 
the current severity of the veteran's skin disorder.  In 
particular, the Board notes that the January 1998 VA 
examination was rather non-specific and did not detail the 
disorder in a manner to which the rating schedule could be 
appropriately applied.  However, since then, VA outpatient 
treatment reports reflect that the veteran was seen at a 
clinic in April 1998 for complaints of swelling in the right 
wrist; these records also show treatment for swelling and 
itching in the left arm and right ankle.  In addition, while 
the record contains photographs submitted by the veteran, 
there are no written descriptions elaborating on the degree 
of the urticaria of the photographed body parts.  Without 
further development, the pictures themselves provide little 
edification as to the severity of the skin disorder.  38 
C.F.R. § 4.70 (1999).  

And as noted above, during his personal hearing, the veteran 
has indicated that he also has skin problems on his face, and 
that his condition has worsened.  Because he has indicated 
that his disability is more extensive than that reflected in 
the latest examination report, and because the report does 
not fully address the pertinent schedular rating criteria, 
such as the degree and frequency of exfoliation, exudation, 
or itching, a remand is required for a new dermatological 
examination.  Further, the criteria under the diagnostic code 
include a consideration of how repugnant the disfigurement is 
and the record contains no evidence which would allow a 
determination of such disfigurement; the examiner made no 
assessment in this regard at the time of the latest VA 
examination.  Moreover, a review of the January 1998 
examination shows that the physician indicated that the 
claims folder was not available for review.  Therefore, 
another examination is in order.  

B.  Entitlement to a rating in excess of 
10 percent for hiatal hernia with 
esophagitis.

An increased rating would be appropriately assigned for 
hiatal hernia with esophagitis if it were shown that the 
veteran experienced persistently recurrent epigastric 
distress with dysphagia, pyrosis, and regurgitation, 
accompanied by substernal or arm or shoulder pain, productive 
of considerable impairment of health.  See 38 C.F.R. § 4.114, 
Diagnostic Code 7346.  The veteran testified in September 
1999 that he experiences epigastric discomfort with shoulder 
and back pain and pyrosis.  During the January 1998 VA 
medical examination, the veteran stated that he had acid 
regurgitation.  In sum, the appellant has testified to 
experiencing at least three of the symptoms required for an 
increased rating.  However, the evidence is insufficient to 
adequately assess their severity.  In particular, the Board 
notes that the January 1998 VA examiner rendered no findings 
with regard to reflux disturbances or the presence of pain.  
Moreover, the examiner noted that there were no records 
available for review.  The Board is therefore of the opinion 
that another more comprehensive medical examination should be 
conducted.  

The Court has observed that VA is required to conduct an 
accurate and descriptive medical examination based on the 
complete medical record.  38 C.F.R. §§ 4.1, 4.2; Green v. 
Derwinski, 1 Vet. App. 121 (1991).  The Court has also held 
that in cases concerning the rating of disorders, clinical 
findings must be related specifically to the applicable 
rating criteria.  Massey v. Brown, 7 Vet. App. 204 (1994).  
The current record is deficient in that the veteran has not 
received an adequate rating examination based on the complete 
medical record that provides detailed clinical findings as to 
all necessary rating criteria relative to his service 
connected disabilities.  Therefore, the veteran should be 
afforded special VA dermatology and gastroenterology 
examinations following the gathering of all recent treatment 
records.  

Therefore, in order to give the veteran every consideration 
with respect to the present appeal, it is the opinion of the 
Board that further development in this case is warranted.  
Accordingly, this case is hereby REMANDED to the RO for the 
following actions:

1.  With any needed signed releases from 
the veteran, the RO should request copies 
of up-to-date records of any examination 
or treatment, VA or private, he has 
received for his service-connected 
urticaria and hiatal hernia with 
esophagitis.  Specifically, the RO should 
obtain and associate with the claims file 
copies of the veteran's above noted 
treatment at the VA clinic in Las Vegas, 
Nevada.  All records obtained should be 
associated with the claims folder.  

2.  The RO should schedule the veteran 
for a VA dermatology examination by a in 
order to assess the current nature, 
severity, and characteristics of his 
service-connected urticaria.  If 
possible, said examination should be 
scheduled when the veteran's skin 
disorder is most disabling.  Bowers v. 
Brown, 2 Vet. App. 675 (1992); Ardison v. 
Brown, 2 Vet. App. 405 (1994).  All 
necessary tests, should be conducted, and 
the examiner should review the results of 
any testing prior to completion of the 
report.  The photographs submitted by the 
veteran at his September 1999 hearing, as 
well as those submitted earlier, should 
be reviewed and commented upon.  The 
claims folder should be made available to 
the examiner for review purposes prior to 
the examination and the entry of the 
opinions requested, and the examiner 
should specifically state whether he/she 
had the opportunity to review the claims 
folder.  The examiner should discuss any 
and all manifestations of the veteran's 
current urticaria.  Specifically, the 
examiner is to determine whether, and to 
what extent, it is manifested by 
exfoliation, exudation, itching, lesions, 
disfigurement, crusting, or systemic or 
nervous manifestations.  The examiner 
should also state an opinion as to its 
repugnancy.  If the examiner finds that a 
VA psychiatric examination is necessary 
to determine the existence or absence of 
any nervous manifestations, then one 
should be accomplished.  A discussion of 
the history of the skin disorder, 
including the frequency and extent of any 
outbreaks, should be detailed.  The 
examiner also should specifically provide 
an opinion on the overall disability 
caused only by the veteran's skin 
disorder.  The reasoning which forms the 
basis of the above opinions should be set 
forth.  All findings are to be recorded 
in a concise, legible manner and made 
part of the claims folder.  

3.  The veteran should be afforded a VA 
gastroenterology examination in order to 
determine the current severity of the 
veteran's service-connected hiatal hernia 
with esophagitis.  The RO should furnish 
the examiner with the criteria of 
Diagnostic Code 7346 and the claims 
folder.  The examiner should specifically 
indicate whether he/she had the 
opportunity to review the claims folder 
and has been furnished the criteria of 
Diagnostic Code 7346.  The examination 
findings should be stated in relationship 
to Diagnostic Code 7346.  All appropriate 
special studies should be performed and 
all pertinent clinical findings reported 
in detail.  The examination report must 
include notations as to the veteran's 
height and current weight, and must 
include blood studies to determine the 
presence or absence of anemia.  The 
examiner should comment specifically on 
whether the veteran's hiatal hernia with 
esophagitis result in vomiting, weight 
loss, hematemesis, melena, anemia, 
persistent epigastric distress with 
dysphagia, pyrosis, and regurgitation, or 
substernal arm or shoulder pain.  The 
examiner should also comment on the 
extent to which these disabilities cause 
impairment of the veteran's health.  The 
examiner should set forth the factors 
that form the basis of the medical 
opinion.  

4.  Regarding the notice to the veteran 
of the examinations scheduled in 
connection with this remand, the RO 
should provide the veteran with 
information sufficient to inform him of 
the consequences of a failure to report 
for any scheduled examination without 
good cause.  38 C.F.R. § 3.655.  

5.  After completion of the above, the RO 
should review the examination report to 
determine if it is in compliance with the 
directives of this remand.  If not, the 
report should be returned, along with the 
claims file and this remand, for 
corrective action.  38 C.F.R. § 4.2 
(1999).  

6.  Thereafter, the RO should 
readjudicate the veteran's claims for 
increased ratings for urticaria and 
hiatal hernia with esophagitis.  If the 
decision remains adverse to the veteran, 
both he and his representative should be 
furnished a supplemental statement of the 
case which summarizes the pertinent 
evidence, all applicable law and 
regulations, and reflects detailed 
reasons and bases for the decision.  They 
should then be afforded the applicable 
time period in which to respond.  

After the above actions have been accomplished, the case 
should be returned to the Board for further appellate 
consideration, if otherwise in order.  No action is required 
of the veteran until he receives further notice.  By this 
REMAND the Board intimates no opinion, either legal or 
factual, as to the ultimate determination warranted in this 
case.  The purposes of this REMAND are to further develop the 
record and to accord the veteran due process of law.  

The law requires full compliance with all orders in this 
remand Stegall v. West 11 Vet. App. 268 (1998).  Although the 
instructions in this REMAND should be carried out in a 
logical chronological sequence, no instruction in this REMAND 
may be given a lower order of priority in terms of the 
necessity of carrying out the instructions completely.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	D. C. Spickler
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).  




